FILED
                            NOT FOR PUBLICATION                               MAR 02 2012

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


BOK YEO KIM, AKA Kim Yeo Lee,                    No. 08-75234

              Petitioner,                        Agency No. A078-014-209

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                      Argued and Submitted January 12, 2012
                            San Francisco, California

Before: WALLACE and M. SMITH, Circuit Judges, and RAKOFF, Senior District
Judge.**




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The Honorable Jed S. Rakoff, Senior District Judge for the Southern
District Court of New York, sitting by designation.
      Bok Yeo Kim petitions for review from a decision of the Board of

Immigration Appeals (Board) denying her motion to reopen. We have jurisdiction

under 8 U.S.C. § 1252, and we deny the petition for review.

      Kim’s motion was properly considered by the Board as a motion for

reconsideration because it sought “to correct alleged errors of fact or law” by

introducing a case decided before Kim filed her opening brief. See Doissaint v.

Mukasey, 538 F.3d 1167, 1170 (9th Cir. 2008); see also 8 U.S.C. § 1229a(c)(6)(C),

(c)(7)(B). Kim conceded at oral argument that if the motion was a motion for

reconsideration, it was untimely. See 8 U.S.C. § 1229a(c)(6)(B). Because the

motion was a motion for reconsideration, it was properly denied as untimely.

      PETITION FOR REVIEW DENIED.




                                          2